                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SUGARTOWN WORLDWIDE LLC,
                                                  Case No. 21-cv-03064
              Plaintiff,
                                                  Judge Joan B. Gottschall
v.
                                                  Magistrate Judge Jeffrey Cole
SHOP216466 STORE, et al.,

              Defendants.


                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Sugartown

Worldwide LLC (“Plaintiff”) hereby dismisses this action, with prejudice, as to the following

Defendants:

                  Defendant Name                                    Line No.
                       ZYXY                                            23
                  FYXUJIANPING                                         35
                   Chenliliflying                                      46
                   AMZYATELI                                           61
                    Rbette. F-U.                                       65
Dated this 9th day of September 2021.   Respectfully submitted,

                                        /s/ Allyson M. Martin
                                        Amy C. Ziegler
                                        Justin R. Gaudio
                                        Allyson M. Martin
                                        Abby M. Neu
                                        Greer, Burns & Crain, Ltd.
                                        300 South Wacker Drive, Suite 2500
                                        Chicago, Illinois 60606
                                        312.360.0080
                                        312.360.9315 (facsimile)
                                        aziegler@gbc.law
                                        jgaudio@gbc.law
                                        amartin@gbc.law
                                        aneu@gbc.law

                                        Counsel for Plaintiff Sugartown Worldwide LLC
